                                                                  1

                                                                  2

                                                                  3                                   UNITED STATES DISTRICT COURT
                                                                  4                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6   WINDY CITY INNOVATIONS, LLC,                      Case No.: 16-CV-1730 YGR
                                                                  7               Plaintiff,                            ORDER RE: PENDING ADMINISTRATIVE
                                                                                                                        MOTIONS TO FILE UNDER SEAL AND
                                                                  8          v.                                         MOTION TO UNLOCK THE DECLARATION OF
                                                                                                                        SHANE O’REILLY
                                                                  9   FACEBOOK, INC., et al.,
                                                                                                                        Dkt. Nos. 127, 130, 132, 151, 154, 159, 161,
                                                                 10               Defendant,                            166, 175, 180, 184, 187, 190, 194, 198, 209,
                                                                                                                        213
                                                                 11

                                                                 12          Currently pending before the Court are administrative motions to seal various
                               Northern District of California
United States District Court




                                                                 13   documents filed in connection with the parties’ papers in support of and in opposition to
                                                                 14   Facebook’s Motion to Dismiss and Motion for Summary Judgment and the parties’ Daubert
                                                                 15   motions. (Dkt. Nos. 127, 130, 132, 151, 154, 159, 161, 175, 180, 184, 187, 190, 194, 198, 209,
                                                                 16   213.) In addition, Facebook filed an Administrative Motion to Unlock Declaration of Shayne
                                                                 17   O'Reilly. (Dkt. No. 166.) The Court has reviewed the filings in connection with the pending
                                                                 18   motions thoroughly, and ORDERS as follows:
                                                                 19          1.       With respect to the motions to seal at Docket Nos. 127, 130, and 132, submitted
                                                                 20   in connection with Facebook’s Motion to Dismiss on standing grounds, that motion to dismiss
                                                                 21   was withdrawn at the request of Facebook in favor of incorporating its arguments into the
                                                                 22   motion for summary judgment. (Dkt. No. 149.) Thus, the motion to seal is DENIED AS MOOT
                                                                 23   and the documents filed provisionally under seal in connection with those motions are
                                                                 24   STRICKEN.
                                                                 25          2.       The filings at Docket Nos. 209 and 213 are Joint Administrative Motions to Seal
                                                                 26   which narrowed the scope of the sealing sought in the motions filed in connection with the
                                                                 27   summary judgment and Daubert motions and withdrew the original motions. In light of this,
                                                                 28
                                                                  1   the motions filed at Docket Nos. 151, 154, 159, 161, 175, 180, 184, 187, 190, 194, and 198 are
                                                                  2   DENIED AS MOOT.
                                                                  3           a.       In light of the parties’ withdrawal of certain prior sealing requests in connection
                                                                  4           summary judgment, replacement versions of the following documents were filed at
                                                                  5           Docket No. 211:
                                                                  6
                                                                                   •   Facebook’s Motion for Summary Judgment;
                                                                  7                •   Exhibits 1, 2, 3, 8, 10, 18, 19 and 20 to the Declaration of Phillip E. Morton in
                                                                                       Support of Facebook’s Motion for Summary Judgment;
                                                                  8                •   Exhibits A, B, M, N, O, S, V, AA, BB, CC, DD, EE and GG to the Declaration
                                                                                       of Warren J. McCarty, III in Support of Windy City’s Opposition to Facebook’s
                                                                  9
                                                                                       Motion for Summary Judgment;
                                                                 10                •   Facebook’s Reply in Support of Motion for Summary Judgment; and
                                                                                   •   Exhibit 24 to the Declaration of Phillip E. Morton in Support of Facebook’s
                                                                 11                    Reply in Support of Motion for Summary Judgment.
                                                                 12
                                                                              b.       In light of the parties’ withdrawal of certain prior sealing requests in connection
                                                                 13
                               Northern District of California
United States District Court




                                                                              the Daubert motions, replacement versions of the following documents were filed at
                                                                 14
                                                                              Docket No. 212:
                                                                 15

                                                                 16                •   Exhibit 13 to the Declaration of Phillip E. Morton in support of Facebook’s
                                                                                       opening brief re: Facebook’s Daubert;
                                                                 17                •   Windy City’s Daubert, opening brief (Facebook’s opposing brief and Windy
                                                                                       City’s reply brief were filed publicly);
                                                                 18
                                                                                   •   Exhibit B to the Declaration of Warren J. McCarty, III in support of Windy
                                                                 19                    City’s opening brief re: Windy City’s Daubert;
                                                                                   •   Exhibit C to the Declaration of Warren J. McCarty, III in support of Windy
                                                                 20                    City’s opening brief re: Windy City’s Daubert; and
                                                                 21
                                                                                   •   Exhibit J to the Declaration of Warren J. McCarty, III in support of Windy
                                                                                       City’s opening brief re: Windy City’s Daubert.
                                                                 22
                                                                              3. With respect to the motion to unlock the declaration of Shane O’Reilly (Dkt. No.
                                                                 23
                                                                      166), the motion indicates that the declaration at Dkt. No. 159 was filed inadvertently in
                                                                 24
                                                                      connection with Facebook’s motion for summary judgment but was intended to support
                                                                 25
                                                                      Facebook’s motion to seal at Dkt. No. 159. Facebook requested that the documents be
                                                                 26
                                                                      unlocked, removed from the summary judgment papers and filed with the administrative
                                                                 27
                                                                      motion to seal. As the motion to seal has been withdrawn, the motion to unlock is DENIED AS
                                                                 28
                                                                      MOOT.


                                                                                                                          2
                                                                  1          4.      The Joint Administrative Motion to File Under Seal Summary Judgment
                                                                  2   Briefing and Associated Documents (Dkt. No. 209) is GRANTED. The Court finds that the
                                                                  3   parties have offered compelling reasons to seal the documents or portions of documents set
                                                                  4   forth below:
                                                                  5
                                                                             Facebook’s Separate Statement of Undisputed Material Facts at 12: 4-5 (Fact 70)
                                                                  6
                                                                             Declaration of Phillip E. Morton In Support of Motion for Summary Judgment:
                                                                  7                 Exhibit 14 at p. 2
                                                                                    Exhibit 21 at p. 132:18 and 11; 133: 2, 10, 18 and 21
                                                                  8
                                                                                    Exhibit 23 (in its entirety)
                                                                  9
                                                                             Windy City’s Opposition to Facebook’s Motion for Summary Judgment at p. 14:10; 19:1-
                                                                 10          2; 21: 2-3; 25:11-12
                                                                 11
                                                                             Windy City’s Responsive Separate Statement of Facts at 17:24-25 (Fact 70)
                                                                 12
                                                                             Declaration of Warren J. McCarty III Declaration In Support of Windy City’s Opposition
                                                                 13
                               Northern District of California




                                                                             to Motion for Summary Judgment:
United States District Court




                                                                 14
                                                                                    Exhibit F at pp. 1-3
                                                                                    Exhibit G at pp. 4-15
                                                                 15                 Exhibit H at pp. 1, 2-7
                                                                                    Exhibit I at pp. 30 and 173
                                                                 16                 Exhibit J at pp. 1-3
                                                                 17                 Exhibit K at pp. 1-6
                                                                                    Exhibit P as indicated in the document
                                                                 18                 Exhibit Q (in its entirety)
                                                                                    Exhibit R at p. 46 fn.196 and p. 146:10-11
                                                                 19
                                                                                    Exhibit T at pp. 124-125
                                                                 20                 Exhibit U at pp. 1-3
                                                                                    Exhibit W at pp. 1-2
                                                                 21                 Exhibit X (in its entirety)
                                                                                    Exhibit Y (in its entirety)
                                                                 22
                                                                                    Exhibit Z as indicated in the document
                                                                 23

                                                                 24          5.      The Joint Administrative Motion to File Under Seal Daubert Briefing and

                                                                 25
                                                                      Associated Documents and Exhibits is GRANTED. The Court finds that the parties have offered

                                                                 26
                                                                      compelling reasons to seal the documents or portions of documents set forth below:

                                                                 27          Facebook’s Opening Brief in Support of its Daubert Motion:
                                                                                   pages (i): 9; 14:21; 2: 1-5, 7-8, 10, 12, 14, 17; 3:9-15, 18-20; 4: 4-10, 16, and
                                                                 28
                                                                                   21; 5: 5-6, 8-11, 18; 7: 25; 8: 8-9; 11: 12-14, 18-20; 12: 2-3, 11-12; 13:12-13.


                                                                                                                       3
                                                                      Declaration of Phillip E. Morton in Support of Facebook’s Opening Brief in Support of
                                                                  1
                                                                      Daubert Motion
                                                                  2
                                                                             Exhibit 1 (Weinstein Expert Report) at:
                                                                  3             o p. 15, image
                                                                                o ¶¶ 49-54 at pp. 23-27
                                                                  4
                                                                                o 29:9-33:10 (including fns. 112-139);
                                                                  5             o 34:4-39 (including fns. 143-179);
                                                                                o 39:9-41:2 (including fns. 183-191);
                                                                  6             o 41:8-42:5 5;
                                                                  7
                                                                                o 42:11-43:22; and
                                                                                o 46 fn. 196;
                                                                  8             o 47:10-11, fn. 203;
                                                                                o 49:16;
                                                                  9             o 50:1, fn. 211;
                                                                 10             o 51:9-15;
                                                                                o 53: 10-13;
                                                                 11             o 54, image
                                                                                o 54:14-55:5
                                                                 12             o 55:7-56:4;
                                                                 13             o 59:7-60:10
                               Northern District of California
United States District Court




                                                                                o 60:11-63:8;
                                                                 14             o 63:10-16, fns. 258, 260
                                                                                o 64:1-17
                                                                 15
                                                                                o 65:8-11
                                                                 16             o 66: 5, 7-11;
                                                                                o 72: 15-17;
                                                                 17             o ¶¶ 162-170 at p.73-76
                                                                                o 75: 13, 15-16;
                                                                 18
                                                                                o 76: 1-2, 4-5, 7-8;
                                                                 19             o 74 at note 292, 293, and 294
                                                                                o Exhibit 2 at pp. 4-8
                                                                 20             o Exhibit 2 at pp. 8-12
                                                                                o Exhibit 5;
                                                                 21
                                                                                o Exhibit 7 (figures in table);
                                                                 22             o Exhibit 9;
                                                                                o Exhibit 10
                                                                 23             o Exhibit 10 (figures in items 10 and 11-14);
                                                                 24
                                                                                o Exhibit 11

                                                                 25          Exhibit 2:
                                                                                o Exhibit 2 at figures in items 10 and 11-14.
                                                                 26             o Exhibit 2 at figures 1, 2, 4, 5, 6, 7, 8, 9, 10, 11-14 and note 3.
                                                                 27
                                                                             Exhibit 3 (AOL-Windy City Settlement) in its entirety.
                                                                 28



                                                                                                                4
                                                                      Exhibit 4 (Weinstein deposition transcript excerpts) at
                                                                  1
                                                                         o 63:17-64:19;
                                                                  2      o 65:5-8; 65:15-18;
                                                                         o 85:18-25;
                                                                  3      o 86:3-11;
                                                                         o 86:18-87:2;
                                                                  4
                                                                         o 92:3-6; 92:21-24;
                                                                  5      o 94:18-24;
                                                                         o 97:18—98:3;
                                                                  6      o 98:5-21;
                                                                  7
                                                                         o 99:1-19;
                                                                         o 99:24-100:5;
                                                                  8      o 102:1-14;
                                                                         o 103:1-25;
                                                                  9      o 104:10-13;
                                                                 10      o 106:5-8; 106:15-20;
                                                                         o 122:7-17;
                                                                 11      o 130:10;
                                                                         o 132: 18, 22;
                                                                 12      o 133: 2, 10, 18, 21
                                                                 13      o 140:3-7;
                               Northern District of California
United States District Court




                                                                         o 145:3-6;
                                                                 14      o 147:3-16.
                                                                 15
                                                                      Exhibit 5 (Microsoft-Windy City Settlement) in its entirety
                                                                 16
                                                                      Exhibit 8 (Exhibit 9 to the Weinstein Expert Report) in its entirety
                                                                 17
                                                                      Exhibit 9 (Microsoft data) in its entirety
                                                                 18

                                                                 19   Exhibit 10 (Microsoft data) in its entirety

                                                                 20   Exhibit 11 (Microsoft correspondence) in its entirety
                                                                 21
                                                                      Exhibit 12 (Jones Rebuttal Expert Report) at
                                                                 22      o 85, image;
                                                                         o 86:2-5 (including image), fn. 31
                                                                 23      o 87:16-20.
                                                                 24
                                                                      Exhibit 15 (Jones Expert Report) at
                                                                 25      o 19:16-21 (image);
                                                                         o 23:3-8 (including image);
                                                                 26      o 23:24-24:2 (including image);
                                                                 27
                                                                         o 24:17-22 (including image); and
                                                                         o 25:1-2, fn 46
                                                                 28      o 30:17-31 line13 (Table);
                                                                         o 31:14-35:14 (including images and fns. 50-51);

                                                                                                         5
                                                                                 o 36:1-14 (image);
                                                                  1
                                                                                 o 36:17-47:7 (including images, deposition transcript excerpts, and fns. 62-63);
                                                                  2              o 48:9-55:13 (including images, deposition transcript excerpts, and fns.76-80,
                                                                                   88-91 );
                                                                  3              o 57:23-58:8;
                                                                                 o 61:7-63:4 (including deposition transcript excerpt, and fns. 101, 102);
                                                                  4
                                                                                 o 63:12-25;
                                                                  5              o 70:17-22;
                                                                                 o 95:17-96:3;
                                                                  6              o 100:14-18;
                                                                  7
                                                                                 o 103:18-104:3;
                                                                                 o 110:24-111:16;
                                                                  8              o 118:13-18;
                                                                                 o 118:21-119:10;
                                                                  9              o 124:14-125:2;
                                                                 10              o 131:20-133:21 (including deposition transcript excerpts);
                                                                                 o 140:1-141:16 (including deposition transcript excerpts);
                                                                 11              o 141:23-25;
                                                                                 o 144:1-145:7 (including images and deposition transcript excerpt);
                                                                 12              o 145:16-24;
                                                                 13              o 146:4-149:11 (including deposition transcript excerpts, and fn. 190);
                               Northern District of California
United States District Court




                                                                                 o 149:13-153:25 (including images and deposition transcript excerpts);
                                                                 14              o 156:1-25 (including images);
                                                                                 o 160:3-165:10 (including images, deposition transcript excerpts, and fn. 208);
                                                                 15
                                                                                 o 173:3-26 (Table);
                                                                 16              o Appendix SC at p. 1 (Table of contents Description for S. 2.10, 2.11 and
                                                                                   2.15); and
                                                                 17              o Appendix X1 at p. 359 (S.3, image at top); and
                                                                                 o Appendix X1 at pp. 360-387 (S. 3, including images)
                                                                 18
                                                                                 o Appendix SC at pp. 2-26 (S. 1-S. 2.12);
                                                                 19              o Appendix SC at pp. 28-29 (after Source filename-S. 2.13);
                                                                                 o Appendix SC at pp. 30-31 (after Source filename-S. 2.16); and
                                                                 20              o Appendix SC at pp. 31- 54 (S. 3.1-S. 3.14)
                                                                 21
                                                                      Windy City’s Opposition to Facebook’s Daubert Motion
                                                                 22   pages 8:25-28; 9:1-2; 12:5-6, 23-24; 13:2-7, 10-11; 14:7; 17:6-8.

                                                                 23   McCarty Declaration in Support of Windy City’s Opposition to Facebook’s
                                                                 24
                                                                      Daubert Motion
                                                                            Exhibit A (excerpts of Bakewell Expert Report) at
                                                                 25            o ¶¶ 15, 118-119, 122-135, 137, 138, 139-48, 150, 152-53, 157, 159, 161, 163-
                                                                                   63, 166-68, 169, 174, 176, 177; 178- 180; 183; 186; 187; 208, 215, 249, 255,
                                                                 26                268, 269
                                                                 27
                                                                               o footnotes 15, 262, 300, 301, 355, 356
                                                                               o p. 66 (table)
                                                                 28            o p. 82, Table Row 11 under “Comments” column;
                                                                               o portions of Exhibit 1 tables (terms of licenses and confidential user data).

                                                                                                               6
                                                                                        o   Exhibit 1.0 (All figures regarding two Facebook agreements);
                                                                  1
                                                                                        o   Exhibit 2.0 (Tables);
                                                                  2                     o   Exhibit 2.1 (Tables);
                                                                                        o   Exhibit 3.0 (Table and Summary Box);
                                                                  3                     o   Exhibit 3.1 (Table and Summary Box);
                                                                                        o   Exhibit 3.2 (Table and Summary Box);
                                                                  4
                                                                                        o   Exhibit 4.0 (Figures for Facebook Royalty Base, Effective Royalty Rate, and
                                                                  5                         Effective Royalty);
                                                                                        o   Exhibit 4.1 (Figures in box at right);
                                                                  6                     o   Exhibit 4.2 (Figures in box at right);
                                                                  7
                                                                                        o   Exhibit 5.0 (Figures for Facebook Royalty Base, Effective Royalty Rate, and
                                                                                            Effective Royalty);
                                                                  8                     o   Exhibit 5.1 (Figures in box at right); and
                                                                                        o   Exhibit 5.2 (Figures in box at right)
                                                                  9                     o   Exhibit 6.0 (Figures in rows for Amounts paid by Facebook and Amount Paid
                                                                 10                         Per Year of Operating Freedom; Figures in box at right; fn.2);
                                                                                        o   Exhibit 6.1 (Figures in rows for Amounts paid by Facebook and Amount Paid
                                                                 11                         Per Year of Operating Freedom; Figures in box at right; fn.2);
                                                                                        o   Exhibit 7.0 (Figures in rows for Amounts paid by Facebook and Amount Paid
                                                                 12                         Per Year of Operating Freedom; Figures in box at right);
                                                                 13                     o   Exhibit 7.1 (Figures in rows for Amounts paid by Facebook and Amount Paid
                               Northern District of California
United States District Court




                                                                                            Per Year of Operating Freedom; Figures in box at right);
                                                                 14                     o   Exhibit 9.0 (Table);
                                                                                        o   Exhibit 9.1 (Table)
                                                                 15

                                                                 16                 Exhibit B (deposition of Alma Chao) at 23:8-9, 28:20-22, and 30:2-31:1.

                                                                 17                 Exhibit D (Subpoena to Microsoft, portions consisting of the Windy City and
                                                                                    Microsoft confidential agreement attached)
                                                                 18

                                                                 19   e.     Facebook’s Reply in Support of Facebook’s Daubert
                                                                                   pages 2:10-11, 16; 3:4; 5:23; 6:6-7, 11-13, 16-19; 7:27; 8:7-8, 11-12; 9:13-15, 18-
                                                                 20                19, 21.
                                                                 21
                                                                             This order terminates Docket Nos. 127, 130, and 132 (denied as moot and documents
                                                                 22
                                                                      stricken); Docket Nos. 151, 154, 159, 161, 175, 180, 184, 187, 190, 194, and 198 (denied as
                                                                 23
                                                                      moot); and Docket Nos. 209 and 213 (granted).
                                                                 24
                                                                             IT IS SO ORDERED.
                                                                 25
                                                                      Date: September 25, 2019                        _______________________________________
                                                                 26                                                           YVONNE GONZALEZ ROGERS
                                                                 27                                                      UNITED STATES DISTRICT COURT JUDGE

                                                                 28



                                                                                                                      7
